DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

In view of applicant’s amendment and arguments regarding objections to the claims, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claims 1 – 4, 8 – 13 and 41 – 48 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.
Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation “the alternate particular 3P adapter”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 49 simply repeats some of the limitations of claim 1 (compare the wording of claim 49 and the wording of the underlined amended portion of claim 1 in bold on page 3 of the claim listing) and thus fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8 – 10, 12, 13, 41 – 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170359190 (Nadathur) in view of US 20190179610 (Aiken) and further in view of US 20090083234 (Yeom).
Regarding claims 1 and 49, Nadathur teaches “A method implemented by one or more processors of a client device executing an automated assistant client (FIG 8 in paragraph 0122: Controller 802(4) as “a client device”. Paragraph 0007: A controller can be implemented on a general-purpose computing device such as a desktop computer, laptop computer, tablet computer, smart phone, other mobile phone, other handheld or wearable computing device, by providing the general-purpose computing device with appropriate executable program code which corresponds to “an automated assistant client”), the method comprising:
identifying a generic smart device control command (FIG 10 and paragraph 0128: block 1002, coordinator 810 receives a message from a controller (e.g., controller 802(1)) for delivery to an accessory (e.g., any one of accessories 804) (“identifying a … smart device control command”). Paragraph 0008: a “uniform” accessory protocol can be provided via which controllers can send command-and-control messages to the accessory and receive responses from the accessory in a uniform format (“a generic smart device control command”), regardless of the type or functionality of the accessory.) that specifies at least one smart device…” “…and at least one state to be altered at the smart device (paragraph 0007: The protocol can define message formats via which a controller can update characteristics of an accessory (“at least one smart device”), thereby allowing the controller to determine and/or change the accessory's state (“at least one state to be altered at the smart device”). Examples of accessory devices are given in paragraph 0033 each of which maps to the recited “smart device”. Accessory identifiers are disclosed in paragraphs 0075, 0089. Paragraph 0128: Block 1002 can include identifying the destination accessory (“specifies at least one smart device”) and/or determining content of a message to be delivered to the destination accessory.)…”
“…determining a reliable communications channel is not established between the client device and the smart device (paragraph 0129: At block 1004, coordinator 810 (“the client device”) can determine whether the destination accessory (“the smart device”) is directly reachable. For instance, coordinator 810 can consult reachability data 900 or reachability map 920 to determine whether there is currently a direct path between controller 802(4) (which is operating as coordinator 810) and the destination accessory. At block 1006, if the destination accessory is directly reachable, coordinator 810 can send the message to the destination accessory on the direct path. Alternatively, paragraph 0130: If, at block 1004, the destination accessory is not directly reachable (“a reliable communications channel is not established”)…);
responsive to determining the reliable communications channel is not established between the client device and the smart device:
accessing a client devices to smart devices mapping, stored locally at the client device, to resolve an additional client device with an established reliable communications channel to the smart device (paragraph 0130: coordinator 810 can use reachability map 920 (“a client devices to smart devices mapping”) to select a controller device to relay the message (“to resolve an additional client device with an established reliable communications channel to the smart device”). In some instances, there may be only one controller device that has a direct path to the destination accessory; for example, in FIGS. 8 and 9, only controller 804(5) (typo, read: 802(5)) has a direct path to accessory 804(3). Where this is the case, then the one controller with a direct path can be selected. Paragraph 0124: coordinator 810 can maintain reachability information, e.g., in the form of a lookup table indicating which CD-eligible controllers can reach each accessory (this means “stored locally at the client device” which is coordinator 810).); and
transmitting, over a local network, the generic smart device control command to the additional client device (paragraph 0131: At block 1010, coordinator 810 can send the message to the selected controller (e.g., controller 802(5) (“the additional client device”) for destination accessory 804(3))) to cause the additional client device to…”
“…locally process the generic smart device control command…” “…to generate a specific command, that corresponds to the generic smart device control command, and that is directly interpretable by the smart device to effectuate alteration of the state at the smart device (paragraph 0131: controller 802(5) may operate as a bridge that can reformat the message for compatibility with another transport without reading the message content; for instance, controller 802(4) may communicate with controller 802(5) using a Wi-Fi network, while controller 802(5) communicates with destination accessory 804(3) using Bluetooth communication. In other words, “the generic smart device control command” corresponds to the commands transmitted using Wi-Fi protocol, while the “specific command, that corresponds to the generic smart device control command” corresponds to the Bluetooth protocol and since the accessory can understand and act upon receipt of the Bluetooth command, this maps to the recited “directly interpretable by the smart device to effectuate alteration of the state at the smart device”), and
transmit the specific command over the established reliable communications channel to effectuate the alteration of the state at the smart device (paragraph 0131: the selected controller 802(5) can relay the message to the destination accessory.);
wherein, prior to identifying the generic smart device control command, the additional client device…” “…the reliable communications channel being established with the smart device (FIG 10 and paragraph 0128: block 1002, coordinator 810 receives a message from a controller (e.g., controller 802(1)) for delivery to an accessory (e.g., any one of accessories 804) (“identifying the generic smart device control command”). Paragraph 0129: At block 1004, coordinator 810 can determine whether the destination accessory (“the smart device”) is directly reachable by consulting reachability data 900 or reachability map 920 to determine whether there is currently a direct path between controller 802(4) (which is operating as coordinator 810) and the destination accessory. Paragraph 0130: If, at block 1004, the destination accessory is not directly reachable, then at block 1008, coordinator 810 can use reachability map 920 to select a controller device that has a direct path to the destination accessory to relay the message (“the additional client device” with “the reliable communications channel being established with the smart device”). In other words, the reachability map 920 showing a controller device (“the additional client device”) with “the reliable communications channel being established with the smart device” is already present in the memory of the coordinator “prior to identifying the generic smart device control command”. This means that the reliable communication channel was established before receiving the generic smart device control command)…”

Nadathur does not disclose “the generic smart device control command generated responsive to user interface input received at the client device.” In Nadathur, within the specific implementation of the method of FIG 10, the coordinator 810, which is also the controller 802(4) and which corresponds to the claimed “the client device”, receives the command from a different controller 802(1).
However, as paragraph 0007 states, a controller can be implemented on a general-purpose computing device such as a desktop computer, laptop computer, tablet computer, smart phone, other mobile phone, other handheld or wearable computing device, by providing the general-purpose computing device with appropriate executable program code. Therefore, each of the controllers 802(1) and 802(4) may, for example, be implemented as a smart phone. Indeed, this situation is disclosed in paragraph 0011: a user may have several personal electronic devices that are capable of operating as controllers, such as a mobile phone, a tablet computer, a laptop or desktop computer, a set-top box that delivers video content to a television (TV) monitor, and so on. Paragraph 0032: Home environment 100 includes a controller 102 that can communicate with various accessory devices located in the environment. Controller 102 can include any computing device that is capable of communicating command-and-control messages to accessories and presenting a user interface to allow a user to indicate desired operations on the accessories. In other words, Nadathur teaches “the generic smart device control command generated responsive to user interface input received”, although at a different device.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that since each controller, including coordinator, implemented as smartphone, computer, etc. and capable of presenting a user interface to allow the user to indicate desired operations on the accessories, to extend the method of FIG 10 of those cases when the command is issued by the coordinator itself, “responsive to user interface input received”, rather than received from a different controller. Doing so would have enhanced the operation of the system so that the principles disclosed in the method of FIG 10 could also be applicable when the command is issued by the coordinator.

Nadathur does not disclose that at least one smart device is “of a third-party 3P”; the additional client device “select, from a plurality of 3P adapters a particular 3P adapter for the generic smart device control command, wherein in selecting the particular 3P adapter the additional client device selects the particular 3P adapter responsive to the particular 3P adapter being assigned to the 3P and the generic smart device control command specifying the smart device of the 3P” and that the generic smart device control command is processed at the additional client device “using the selected particular 3P adapter.” 
Nadathur in paragraph 0051 teaches that coordinator 202(4) (or other controllers) can communicate with an accessory via a “bridge” which can translate between different communication protocols used by the controller and the accessory. In other words, the bridge takes the command to change the status of the accessory issued in one protocol (such as uniform protocol – see par. 0008, 0038) (“the generic smart device control command”) which the accessory would not understand, and converts it into another protocol specifically for the given accessory and which can be understood by the accessory (“a specific command, that corresponds to the generic smart device control command, and that is directly interpretable by the smart device”)). Nadathur, however, does not teach specifics of the protocol conversion to control the accessories thus prompting a person of ordinary skill in the art to look for additional references.

Aiken teaches a hub to provide voice control which allows the hub to provide a user with the ability to control second devices in an environment by issuing voice commands (see abstract). Particularly, Aiken teaches “select, from a plurality of 3P adapters” “a particular 3P adapter for the generic smart device control command, wherein in selecting the particular 3P adapter the additional client device selects the particular 3P adapter responsive to the particular 3P adapter being assigned to the 3P (FIG 1 and paragraph 0041: multiple protocol adapters 136, each enabling the hub 102(1) to communicate via a respective protocol. FIG. 1 shows three protocol adapters 136(1)-(3). Examples of the protocols are given to the Transmission Control Protocol/Internet Protocol (TCP/IP) protocol, Bluetooth® protocol, Bluetooth Low Energy (BLE) protocol, ZigBee® protocol, Z-wave® protocol, WiFi protocol, each of which represents particular third-party. The hub 102(1) may be configured with one or more respective protocol stacks (e.g., a protocol stack corresponding to BLE), and the corresponding protocol adapters 136 allow the hub 102(1) to communicate with a second device 106 via the corresponding protocol (e.g., BLE). The hub 102(1) may be configured to communicate with a first second device 106(1) via the protocol corresponding to the protocol adapter 136(1) (“select, from a plurality of 3P adapters” “a particular 3P adapter” “wherein in selecting the particular 3P adapter the additional client device selects the particular 3P adapter responsive to the particular 3P adapter being assigned to the 3P”. Indeed, to communicate with the first second device 106(1) that uses Bluetooth (an example of “particular 3P”), the hub 102(1) selects corresponding Bluetooth protocol adapter 136 (“particular 3P”) since this specific adapter has been assigned for communication with Bluetooth devices (“responsive to the particular 3P adapter being assigned to the 3P”). Indeed, there would be no point to utilize, for example, ZigBee® adapter since it is not assigned to communicate with Bluetooth devices)), communicate with an additional second device 106(2) via the protocol corresponding to the protocol adapter 136(2) (“select, from a plurality of 3P adapters” “a particular 3P adapter” “wherein in selecting the particular 3P adapter the additional client device selects the particular 3P adapter responsive to the particular 3P adapter being assigned to the 3P”. Indeed, to communicate with the additional second device 106(2) that uses ZigBee® (an example of “particular 3P”), the hub 102(1) selects corresponding ZigBee® protocol adapter 136 (“particular 3P”) since this specific adapter has been assigned for communication with ZigBee® devices (“responsive to the particular 3P adapter being assigned to the 3P”). Indeed, there would be no point to utilize, for example, Bluetooth adapter since it is not assigned to communicate with ZigBee® devices)), and communicate with a third second device 106(3) via the protocol corresponding to the protocol adapter 136(3). That is, the hub 102(1) may be responsible for controlling the second devices 106(1)-(3), and may communicate with these second devices 106(1)-(3) via the protocols supported by the protocols stacks/protocol adapters 136(1)-(3) each representing “a particular 3P adapter for the generic smart device control command”.), and that the control command is processed “using the selected particular 3P adapter (implicit, since, during the processing of the command, it is converted into the protocol understood by the device to be controlled through the appropriate protocol adapter).”
Therefore, since Nadathur does not teach specifics of the protocol conversion to control the accessories, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Aiken specific structure including plurality of protocol adapters converting commands to the protocol to be understood by the particular accessory, in the system of Nadathur simply as design choice with predictable results and to fill in where Nadathur is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417. Doing so would have enabled communication with devices according to plurality of different protocols.

Lastly, Nadathur does not disclose “the additional client device preemptively receives and locally stores the particular 3P adapter” which is done “responsive” to the reliable communications channel being established with the smart device.”

As was explained above, Nadathur teaches establishing reliable communication channel by the additional client device before identifying the generic smart device control command.
Yeom in paragraph 0014 teaches that when a communication module or a driver required for corresponding computing device does not exist, the communication protocol adapter may automatically download the required module or driver from the Internet. Further, paragraph 0034 states that if a communication module and a driver required do not exist upon the network connection between the devices, the connection is configured by automatically downloading the required module and driver from the Internet. As may be seen, the process of downloading (and thus subsequent storing or installing, otherwise there would be no point of downloading) is done “preemptively” and “responsive to the” “communications channel being established with the” device.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Yeom downloading of the required protocol adapter module upon establishing network connection (“responsive to the” “communications channel being established”), in the system of Nadathur and Aiken. Doing so would have provided the required protocol adapter as soon the connection with the accessory (“smart device”) is established and which would be “prior to the identifying the generic smart device control command”, thus preventing any delays which would otherwise happen if the command to a specific accessory is issued but no corresponding protocol adapter is present on the system.

Regarding claim 2, Nadathur teaches or fairly suggests “further comprising: identifying an additional generic smart device control command that specifies at least one additional smart device and at least one additional state to be altered at the additional smart device, the additional generic smart device control command generated responsive to additional user interface input received at the client device;
determining an additional reliable communications channel is established between the client device and the additional smart device (the portion of the claim above is similar to corresponding portion of claim 1, but with respect to an additional (second) smart device to be controlled by another control command based on another user interface input.  Nadathur teaches or fairly suggests the process claimed by claim 1 with respect to accessory 804(3) in FIG 8 so that the system determines that there is direct path between controller 802(5) (“the additional client device”) and the accessory 804(3) so that the command is first sent to the controller 802(5) which forwards it (while using specific 3P adapter as disclosed by Aiken) to the accessory 804(3).  Nadathur in paragraph 0122 further states that the controller 802(4) (“the client device”) has direct communication paths to accessories 804(1) and 804(2) (each being “at least one additional smart device”), such as point-to-point paths through Bluetooth communication channels. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to take the same process as disclosed by Nadathur with respect to controlling accessory 804(3) which is reachable through an “additional client device” 802(5) with one generic smart device control command, and utilize it to control additional accessories having direct path to the “client device” 810/802(4). Indeed, this is disclosed in FIG 10 and paragraph 0129: At block 1004, coordinator 810 can determine whether the destination accessory is directly reachable, such as whether there is currently a direct path between controller 802(4) (which is operating as coordinator 810) and the destination accessory. In this example, a direct path exists from controller 802(4) to accessories 804(1) and 804(2) (“determining an additional reliable communications channel is established between the client device and the additional smart device”). At block 1006, if the destination accessory is directly reachable, coordinator 810 can send the message to the destination accessory on the direct path.);
responsive to determining the additional reliable communications channel is established between the client device and the additional smart device (FIG 10 and paragraph 0129: At block 1006, if the destination accessory is directly reachable…)…”
“…processing the additional generic smart device control command…” “…to generate an additional specific command, that corresponds to the additional generic smart device control command, and that is directly interpretable by the additional smart device to effectuate alteration of the additional state at the additional smart device (paragraph 0051: coordinator 202(4) can communicate with an accessory via a “bridge” which can translate between different communication protocols used by the controller and the accessory. In other words, the bridge takes the command to change the status of the accessory issued in one protocol (such as uniform protocol – see par. 0008, 0038) (“the additional generic smart device control command”) which the accessory would not understand, and converts it into another protocol specifically for the given accessory and which can be understood by the accessory (“an additional specific command, that corresponds to the additional generic smart device control command, and that is directly interpretable by the additional smart device”)); and
transmitting, over the additional reliable communications channel established between the client device and the additional smart device, the additional specific command to effectuate the alteration of the additional state at the additional smart device (FIG 10 and paragraph 0129: At block 1006, if the destination accessory is directly reachable, coordinator 810 can send the message to the destination accessory on the direct path.).”

Nadathur does not teach “selecting an additional particular 3P adapter from a plurality of 3P adapters locally executable at the client device, the selecting based on the additional generic smart device control command” and that the control command is processed “using the selected additional 3P adapter.”
However, these features are disclosed or at least fairly suggested by Aiken, as was explained in the rejection of claim 1 above. Indeed, Aiken teaches “selecting an additional particular 3P adapter from a plurality of 3P adapters locally executable at the client device (FIG 1 and paragraph 0041: multiple protocol adapters 136, each enabling the hub 102(1) to communicate via a respective protocol (and thus “locally executable”). FIG. 1 shows three protocol adapters 136(1)-(3). The hub 102(1) may be configured with one or more respective protocol stacks (e.g., a protocol stack corresponding to BLE), and the corresponding protocol adapters 136 allow the hub 102(1) to communicate with a second device 106 via the corresponding protocol (e.g., BLE). The hub 102(1) may be configured to communicate with a first second device 106(1) via the protocol corresponding to the protocol adapter 136(1), with an additional second device 106(2) via the protocol corresponding to the protocol adapter 136(2), and with a third second device 106(3) via the protocol corresponding to the protocol adapter 136(3). That is, the hub 102(1) may be responsible for controlling the second devices 106(1)-(3), and may communicate with these second devices 106(1)-(3) via the protocols supported by the protocols stacks/protocol adapters 136(1)-(3) each representing “an additional particular third-party (3P) adapter from a plurality of 3P adapters locally executable at the client device”.), the selecting based on the additional generic smart device control command (since each type of the second device (“smart device”) is communicated with using appropriate adapter, the selection of the adapter is “based on the additional generic smart device control command” since the command includes identification of the device to be controlled. In other words, the command includes the identification of the device to be controlled (for example, first second device 106(1)) which results in the selection of the appropriate adapter (for the example above, it is the protocol adapter 136(1)))” and that the control command is processed “using the selected additional 3P adapter (implicit, since, during the processing of the command, it is converted into the protocol understood by the device to be controlled through the appropriate protocol adapter).”

Therefore, since Nadathur does not teach specifics of the protocol conversion to control the accessories, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Aiken specific structure including plurality of protocol adapters converting commands to the protocol to be understood by the particular accessory, in the system of Nadathur not only for the other controllers having direct path to various accessories, but also for the coordinator 810 also having direct path to other set of accessories, simply as design choice with predictable results as means to implement the protocol conversion and to fill in where Nadathur is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.  Doing so would have enabled communication with devices according to plurality of different protocols.
Regarding claim 4, Nadathur in combination with Aiken do not teach “further comprising, prior to the identifying the additional generic smart device control command: preemptively executing, locally at the client device, the additional particular 3P adapter to reduce latency in processing the additional generic smart device control command using the selected additional particular 3P adapter to generate the additional specific command.”
In other words, the claim requires the adapters to be loaded and operational before any command to control a particular device is received.
In the rejection of claims 1 and 2 above, it was shown the obviousness of using Aiken’s protocol adapters in the system of Nadathur. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to identify generally two options with respect to the protocol adapters: 1) the software controlling the adapters is loaded and operational when the device is turned on, and 2) the software controlling a particular adapter loads and becomes operational when a command to control corresponding device is received. Since the number of options is small and well understood, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to select either of these options based on design considerations and trade-offs between having the software operational and ready thus reducing any delay in interpreting, converting and transmitting the command, and the amount of processing and memory resources that the software may take regardless of whether it is being used or not. Therefore, if the resources are significant and the design objective is to reduce any delay in processing the command, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to select option 1) since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.
Regarding claim 8, Nadathur teaches “wherein accessing the client devices to smart devices mapping, stored locally at the client device, to resolve the additional client device with the established reliable communications channel to the smart device comprises: determining, based on the client devices to smart devices mapping, that a given signal strength, between the additional client device and the smart device, is greatest amongst all client devices of the client devices to smart devices mapping (paragraph 0130: when multiple controllers may have a direct path to the destination accessory (for example, in FIGS. 8 and 9, controllers 802(2) and 802(5) both have direct paths to accessory 804(4)), coordinator 810 can apply arbitration logic to select a path. For instance, the reachability data reported by controllers can include a signal strength indication for each reachable accessory, and the controller that reports the strongest signal can be selected. Th information is included in the reachability map 920 which creates associations between controllers and accessories based on reachability data 900 (see FIG 9 and paragraphs 0125 – 0126), therefore, this process is “based on the client devices to smart devices mapping”).”
Regarding claim 9, Nadathur teaches “wherein the established reliable communications channel to the smart device is a BLUETOOTH radio channel (paragraph 0007: Accessories and controllers can communicate with each other via Bluetooth, Bluetooth LE. Paragraph 0036: coordinator 116 (“the client device”) can communicate with light bulb 108 (an example of “the smart device”) via Bluetooth LE channel.).”
Regarding claim 10, “wherein the generic smart device control command is generated locally at the client device by locally processing user interface input received at the client device (although not explicitly disclosed with respect to method of FIG 10, in the rejection of claim 1 above, it was shown the obviousness of implementing the method of FIG 10 for the case of not only when the command is received by the coordinator from a different controller, but when the command is generated by the coordinator (which can be a smartphone) itself. Indeed, the coordinator is also a controller and paragraph 0032 teaches that the controller 102 can include any computing device that is capable of communicating command-and-control messages to accessories and presenting a user interface to allow a user to indicate desired operations on the accessories.).”
Regarding claim 12, Nadathur does not teach “wherein the user interface input is a voice input received via at least one microphone of the client device, and wherein locally processing the user interface input comprises using a speech-to-text processor to convert the voice input into text, and performing natural language understanding on the text to generate the generic smart device control command.”
Aiken teaches a hub to provide voice control which allows the hub to provide a user with the ability to control second devices in an environment by issuing voice commands (see abstract). Particularly, Aiken teaches “the user interface input is a voice input received via at least one microphone of the client device (paragraph 0024: the hub 102(1) may include one or more microphones to capture utterances from a user 104. The hub 102(1) may generate audio data based at least in part on such utterances captured by the microphone(s), which is shown as “generated audio data” 112 in FIG. 1. Additionally, a secondary speech interface devices 116 capture input audio representing user speech by a microphone), and wherein locally processing the user interface input comprises using a speech-to-text processor to convert the voice input into text (paragraph 0029: the local speech processing component 122 may include an automatic speech recognition (ASR) component 124 that is configured to perform ASR on the audio data 112/118 to convert the audio data 112/118 into ASR text data.), and performing natural language understanding on the text (paragraph 0030: The local speech processing component 122 may also include a natural language understanding (NLU) component 126 that performs NLU on the generated ASR text data to determine an intent so that directives may be determined based on the intent.) to generate the generic smart device control command (paragraph 0053: At 212, the local speech processing component 122 may generate, as output, directive data based at least in part on the intent data determined at block 208. The directive data generated at block 212 may include (e.g., encode) the identifier of the second device 106 and an operation to be performed at the second device 106(1) (e.g., a “turn on” operation).).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Aiken usage of voice/speech input by the operator with corresponding processing to generate the command, in the device and system of Nadathur. Doing so would have significantly expanded the capability of the system by providing the user with multiple ways of entering the command: not only by operating the touchscreen included within the controller/coordinator but also by means of voice/speech, which would be useful for those cases when the user is not close by to the controller/coordinator or when the user’s hands are busy with other activities.
Regarding claim 13, Nadathur does not teach “further comprising: receiving voice input via at least one microphone of the client device; and streaming the voice input to a remote automated assistant system; wherein identifying the generic smart device control command comprises receiving the generic smart device control command from the remote automated assistant client responsive to streaming the voice input to the remote automated assistant system.”
Aiken teaches a hub to provide voice control which allows the hub to provide a user with the ability to control second devices in an environment by issuing voice commands (see abstract). Particularly, Aiken teaches “receiving voice input via at least one microphone of the client device (paragraph 0024: the hub 102(1) may include one or more microphones to capture utterances from a user 104. The hub 102(1) may generate audio data based at least in part on such utterances captured by the microphone(s), which is shown as “generated audio data” 112 in FIG. 1. Additionally, a secondary speech interface devices 116 capture input audio representing user speech by a microphone); and streaming the voice input to a remote automated assistant system (paragraph 0055: If, at block 204, the hybrid request selector 120 determined to exclusively route the audio data 112/118 to the remote speech processing component of the remote system 108, the hybrid request selector 120 may, at block 218, send, over the wide area network 110, the audio data 112/118 to a remote speech processing component executing on one or more remote server computers of the remote system 108.); wherein identifying the generic smart device control command comprises receiving the generic smart device control command from the remote automated assistant client responsive to streaming the voice input to the remote automated assistant system (paragraph 0056: At 220, the hybrid request selector 120 may receive a remotely-generated directive. Also paragraphs 0023, 0026 and 0033).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Aiken usage of voice/speech input by the operator with corresponding processing to generate the command, in the device and system of Nadathur. Doing so would have significantly expanded the capability of the system by providing the user with multiple ways of entering the command: not only by operating the touchscreen included within the controller/coordinator but also by means of voice/speech, which would be useful for those cases when the user is not close by to the controller/coordinator or when the user’s hands are busy with other activities.
Regarding claim 41, Nadathur in combination with Aiken teaches or fairly suggests “further comprising: receiving, at the additional client device, an additional generic smart device control command that specifies an additional smart device,
wherein the additional client device also has the established reliable communications channel to the additional smart device (the portion of the claim above is similar to corresponding portion of claims 1 and 2, but with respect to an additional (third) smart device to be controlled by a third control command based on still another user interface input.  Nadathur teaches or fairly suggests the process claimed by claim 1 with respect to accessory 804(3) in FIG 8 so that the system determines that there is direct path between controller 802(5) (“the additional client device”) and the accessory 804(3) so that the command is first sent to the controller 802(5) which forwards it (while using specific 3P adapter as disclosed by Aiken) to the accessory 804(3).  Nadathur in paragraph 0122 further states that the controller 802(5) (“the additional client device”) has direct communication paths to accessories 804(2) the and 804(4) (each being “an additional smart device”), such as point-to-point paths through Bluetooth communication channels. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to take the same process as disclosed by Nadathur with respect to controlling accessory 804(3) by means of “additional client device” 802(5) with one generic smart device control command, and utilize it to control additional accessories (804(2) the and 804(4)) having direct path to the same “additional client device” 802(5).);
selecting, by the additional client device, from the plurality of 3P adapters assigned to the reliable communications channel, an alternate 3P adapter for the additional generic smart device control command;
locally processing the additional generic smart device control command, using the selected alternate 3P adapter, to generate an additional specific command, that corresponds to the additional generic smart device control command, and that is directly interpretable by the additional smart device; and
transmitting the additional specific command over the established reliable communications channel to the additional smart device (the portion of claim above is virtually the same as corresponding portion of claim 1 above, although directed to an “additional” smart device, smart device control command and specific command, and “alternate” 3P adapter. Therefore, it is rejected over the combination of Nadathur and Aiken because of the same reasons as set forth in the rejection of corresponding limitations of claim 1 above, with the explanation from claim 1 incorporated herein by reference).”
Additionally, the process described in claim 41 amounts to mere duplication of the process claimed in claim 1 with respect to an additional smart device. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to duplicate the same process as disclosed by the combination of Nadathur and Aiken for additional accessories with predictable results since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 42, Nadathur in combination with Aiken teaches or fairly suggests “wherein in selecting, from the plurality of 3P adapters, the particular 3P adapter, the additional client device selects the particular 3P adapter based on the generic smart device control command indicating a particular 3P and the particular 3P adapter being assigned to the particular 3P; and
wherein selecting, by the additional client device, from the plurality of 3P adapters, the alternate 3P adapter, comprises selecting the alternate 3P adapter based on the additional generic smart device control command indicating an additional particular 3P, and the alternate particular 3P adapter being assigned to the additional particular 3P (Aiken, paragraph 0037: inclusion in the command identification of the device to be controlled (a name (e.g., “living room light”)) so that the data is sent to the second device 106 identified by the identifier. Also paragraph 0051 and 0099 with respect to using identifiers in “the generic smart device control command” or “additional generic smart device control command” for identification of the device to be controlled (“indicating a particular 3P” or “indicating an additional particular 3P”). In other words, the command includes the identification of the device to be controlled (for example, first second device 106(1)) which results in the selection of the appropriate adapter (the protocol adapter 136(1)). Further, paragraph 0041: the hub may be configured to communicate with a first second device 106(1) (e.g., a thermostat) (“a particular 3P”) via the protocol corresponding to the protocol adapter 136(1) (so that “the particular 3P adapter being assigned to the particular 3P”), to communicate with an additional second device 106(2) (e.g., a door, a door lock, etc.) (“an additional particular 3P”) via the protocol corresponding to the protocol adapter 136(2) (“the alternate particular 3P adapter being assigned to the additional particular 3P”), and to communicate with a third second device 106(3) (e.g., a light) (still another instance of “a particular 3P” or “an additional particular 3P”) via the protocol corresponding to the protocol adapter 136(3) (another example of “the particular 3P adapter being assigned to the particular 3P” or “the alternate particular 3P adapter being assigned to the additional particular 3P”).).”
Regarding claim 43, Nadathur in combination with Aiken teaches or fairly suggests “wherein in selecting, from the plurality of 3P adapters, the particular 3P adapter, the additional client device selects the particular 3P adapter based on the generic smart device control command indicating a particular 3P and the particular 3P adapter being assigned to the particular 3P (Aiken, paragraph 0037: inclusion in the command identification of the device to be controlled (a name (e.g., “living room light”)) so that the data is sent to the second device 106 identified by the identifier. Also paragraph 0051 and 0099 with respect to using identifiers in “the generic smart device control command” for identification of the device to be controlled (“indicating a particular 3P”). In other words, the command includes the identification of the device to be controlled (for example, first second device 106(1)) which results in the selection of the appropriate adapter (the protocol adapter 136(1)). Further, paragraph 0041: the hub may be configured to communicate with a first second device 106(1) (e.g., a thermostat) (“a particular 3P”) via the protocol corresponding to the protocol adapter 136(1) (so that “the particular 3P adapter being assigned to the particular 3P”), to communicate with an additional second device 106(2) (e.g., a door, a door lock, etc.) (another instance of “a particular 3P”) via the protocol corresponding to the protocol adapter 136(2) (another example of “the particular 3P adapter being assigned to the particular 3P”), and to communicate with a third second device 106(3) (e.g., a light) (still another instance of “a particular 3P”) via the protocol corresponding to the protocol adapter 136(3) (another example of “the particular 3P adapter being assigned to the particular 3P”).).”
Regarding claim 44, Nadathur in combination with Aiken teaches or fairly suggests “wherein the particular 3P adapter includes one or more layers that do not conform with any industry standard protocol suite (Aiken, par. 0041: The protocol adapters 136 may be associated with protocols including, without limitation, Transmission Control Protocol/Internet Protocol (TCP/IP) protocol, Bluetooth® protocol, Bluetooth Low Energy (BLE) protocol, ZigBee® protocol, Z-wave® protocol, WiFi protocol, and/or any other type of protocol usable to communicate wirelessly between electronic devices in an environment. As such, the hub 102(1) may be configured with one or more respective protocol stacks (e.g., a protocol stack corresponding to BLE). Protocol stacks means that there are layers. As may be seen, Aiken does not limit protocols only to those which may be considered as “industry standard protocol suite”, such as Bluetooth or ZigBee, but clearly states that any other protocol may be used. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize any type of protocol, including proprietary protocols (which means they “do not conform with any industry standard protocol suite”) which may be suitable for communication with any wireless devices made by any manufacturer. Doing so would have expanded the usage of the system to include those devices which are proprietary and do not use any industry standard protocols.).”
Regarding claim 45, Nadathur in combination with Aiken do not disclose “wherein the smart device firmware is created by a particular 3P and wherein the particular 3P adapter is proprietary to the particular 3P.”
However, this limitation merely represents a statement of intended use or environment in which the device is used; “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).
Elaborating on that, as the MPEP in 2111.02(II) states, “During examination, statements … reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.”
Now considering claim 45, there would be absolutely no difference in the method of operation, as claimed, whether the firmware of the smart device is created by a particular 3P adapter or anybody else, and whether the particular 3P is proprietary to the particular 3P or generic. Therefore, the condition recited in the claim simply defines “a context in which the invention operates” and does not limit the scope of the claim to any method steps.
Alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement a protocol adapter 136 of Aiken (3P adapter), used in the process of communication with a particular accessory/device being controlled, as a proprietary adapter provided by the manufacturer of the accessory/device being controlled in those cases when the accessory/device being controlled is specific to the manufacturer and does not conform to any industry standard protocols or in those cases when using proprietary adapter provides more features in controlling the device. Doing so would have expanded the usage of the disclosed system for controlling those devices which utilize their proprietary protocols.
With respect to specific feature of “firmware created by a particular 3P”, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the disclosed system for any combination of software, hardware and firmware within the accessory/device being controlled, whether created by a particular 3P or anybody else without changing anything else in the operation of the system. Doing so would have expanded the usage of the disclosed system for controlling those devices which may have same or different manufacturers and creators of software, hardware and firmware.
Regarding claim 46, Nadathur teaches “wherein determining whether the reliable communications channel is established between the client device and the smart device comprises one or both of:
determining whether any communications channel is established between the client device and the smart device (paragraph 0129: At block 1004, coordinator 810 can determine whether the destination accessory is directly reachable. For instance, coordinator 810 (“the client device”) can consult reachability data 900 or reachability map 920 to determine whether there is currently a direct path between controller 802(4) (which is operating as coordinator 810) and the destination accessory (“the smart device”). In this example, a direct path exists from controller 802(4) to accessories 804(1) and 804(2) but not to other accessories. Therefore, for example, with respect to accessory 804(1), is determined that there is no “communication channel is established”); or
determining whether a communications channel, established between the client device and the smart device, has at least a threshold signal strength (Since the claim is written in the alternative form (“one or both of A and B”), it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the whole claim. In this case, the limitation “A” is met.).”
Regarding claim 47, Nadathur teaches “wherein determining whether any communications channel is established and determining whether the communications channel has at least a threshold signal strength are each based on the client devices to smart devices mapping (paragraph 0129: At block 1004, coordinator 810 can determine whether the destination accessory is directly reachable. For instance, coordinator 810 (“the client device”) can consult reachability data 900 or reachability map 920 (“based on the client devices to smart devices mapping”) to determine whether there is currently a direct path between controller 802(4) (which is operating as coordinator 810) and the destination accessory (“the smart device”).).”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170359190 (Nadathur) in view of US 20190179610 (Aiken) and US 20090083234 (Yeom) as applied to claim 10 above, and further in view of US 20120331156 (Colpitts).
Regarding claim 11, Nadathur teaches “wherein the user interface input is interaction, at a touch-screen of the client device, (paragraph 0136: user interface 1114 at the controller device can include input devices such as a touch pad, touch screen. Paragraph 0151: controller 1100 can provide a remote user interface for accessory 1200 that can include both input and output controls (e.g., a display screen to display current status information obtained from accessory 1200 and an input control such as a touchscreen overlay to allow changes to the status information).)…”
Nadathur does not explicitly teach “…with a rendered graphical user interface element corresponding to the smart device.”
Colpitts teaches “a rendered graphical user interface element corresponding to the smart device (FIG 3 and paragraphs 0018 and 0023).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize graphical user interface elements, such as disclosed by Colpitts, in the system of Nadathur. Doing so would have provided a simple and intuitive method of controlling appliances.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170359190 (Nadathur) in view of US 20190179610 (Aiken) and US 20090083234 (Yeom) as applied to claim 46 above, and further in view of US 20150351145 (Burks).
Regarding claim 48, Nadathur teaches “…a most recent updating of the client devices to smart devices mapping (paragraphs 0125 – 0126 disclose the reachability map being constantly updated which would include recited by the claim “a most recent updating”).”
Nadathur does not disclose “wherein determining whether any communications channel is established and whether the communications channel has at least a threshold signal strength are each based on one or more signals received via the communications channel subsequent to” the most recent update.
Burks teaches a similar system (see FIG 1 and 6 with corresponding description) were the communication with the accessory is either through a direct path or through a proxy (“additional client device”). Paragraph 0125 teaches that the preference in establishing the communication channel with the accessory (“the smart device”) may be determined using a dynamic analysis of current signal strength at the controller (“the client device”) for signals received from the accessory (“based on one or more signals received via the communications channel” and since it specifically says that it is the current signal strength, it means that it is after any update of the mapping), with a decision to use the tunnel (proxy or “additional client device”) or not being made based on whether the current signal strength exceeds a threshold such that reliable communication via the direct channel is expected.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Burks determination, at the controller, of current signal strength of any signal received from the accessory subsequent to any reachability map update, in the system of Nadathur. Doing so would have provided the controller with the most recent state of the communication channel between the controller and the accessory so that the most reliable communication channel can be selected (based on Burks, paragraph 0125).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648